Judgment unanimously *1063affirmed. Memorandum: The trial court did not err in permitting the People to present rebuttal evidence concerning an uncharged crime. Defendant testified in detail concerning the uncharged matter in an attempt to establish the defenses of agency and entrapment. The rebuttal testimony controverted affirmative facts relating to the agency defense and thus was properly admitted (see, People v Harris, 57 NY2d 335, 345, cert denied 460 US 1047). The court properly denied defendant’s request for a missing witness charge because the proposed testimony of that witness would have been cumulative (see, People v Weatherspoon, 167 AD2d 865, 866). (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.— Criminal Sale Controlled Substance, 1st Degree.) Present— Boomer, J. P., Balio, Lawton, Fallon and Doerr, JJ.